BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/832858
Filing Date: 12/6/2017
Appellant(s): Fred A. Bower III and Caihong Zhang



__________________
Noah D. Kitts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/22/2021 appealing from the Office action mailed on 10/4/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
In addressing a number of Appellant’s arguments it is noted that during patent examination, the claims should be given their broadest reasonable interpretation in light of the specification.  However, it is improper to import claim limitations from the specification that are not claimed.  Superguide Corp. v. DireTV Enterprises, Inc., 358 F.3d 870, 875 (“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”).  A number of Appellant’s rationales are directed to limiting scope of the claims that are not mention or allude to the specific details as outlined below and thus are unpersuasive in determining whether the claims are adequately met by the prior art rejection.
1.  

Issue I: The appellants argue the 35 U.S.C. 103(a) rejection of Claims 1-2, 4-9, 11-16, and 18-20 as being unpatentable over Pomaranski (US PGPUB 2005/0188283), in view of Kampe (US PGPUB 2002/0007468), further in view of Capek (US PGPUB 2006/0190938) is erroneous.
B. 1	The Appellant argues that “…the cited portions of Capek do not teach or suggest ‘determining a future point…’ because paragraphs [0037-0039] of Capek describe monitoring the system as a whole for system idle time and are silent as to analyzing the utilization of the compute element of the system as claimed…the cited portions of Capek describe analyzing previously recorded idle times for the system as a whole, and scheduling maintenance tasks according to predicted system idle times in order to least impact the user of the system…furthermore…there would be no motivation to combine the teachings of Capek with the remaining cited 2

Examiner respectfully disagrees for the following reasons:
Reason #1
The broadest reasonable interpretation of the claims does not exclude the use of both the compute element and other compute elements of the entire system as factors for consideration in analyzing and determining a future idle time.  The Broadest reasonable interpretation does not need any other compute element of the system to be in any specific state for the performance of the maintenance task.  If Appellant intend to limit the claims to the compute element having a specific state that is different than the other compute elements in the system, the Appellant should amend the claim as such.
Here, Specification explicitly teaches measured utilization rate for a specific compute element can include the entire system (Specification, paragraph 42, “…Examples of monitoring the utilization of the compute element include, for example, monitoring the communication between the compute element and the other compute elements in the composed system…”).  Furthermore, nowhere does the claims limit the specific states in which the other compute elements have to be in and indeed, can be in any state, including similar to the compute element, nor does it limit the determining/analyzing/evaluating to using only data related to the compute element and 
 In addition, with respect to applicant’s assertion that there would be no motivation to combine the teachings of Capek with the remaining cited references because the entire system would be in an idle state, similar to above, Under the broadest reasonable interpretation, neither the claims nor the specification does not require other subcomponents of a computational environment to be in any specific state.  Indeed, nowhere does the Specification require the other compute elements to be in any specific state for a compute element to be consider unmapped (paragraph 34).  Consequently, Appellant’s focus on the system in an idle state is not required by the claim language in view of the Specification.
Therefore, Examiner submits Capek utilizing recorded idle times for the system as a whole and scheduling maintenance tasks according to the predicted idle times is proper, and Appellant’s suggestion that the prior art need to analyze the compute element of the system in isolation of other compute elements/system as a whole is contradicted by the Specification’s exemplary measurement of utilization and is unpersuasive. 

Reason #2
Even assume, arguendo, the utilization data used to determine the compute element’s idle time cannot involve the entire computational environment.  Applicant’s argument falsely asserts Capek’s client “system” is functionally equivalent to the entire system (i.e., composable system) and not the compute element claimed.  Appellant in view of Capek paragraphs 4, 31 and 35-36, where it is made clear the operation of Capek at paragraphs 37-39 are performed for each node in a system comprised of plurality of nodes, directly contradicting applicant’s assertion Capek’s teachings in paragraph 37-39 is operated on the entire computing environment.
In particular, Capek teaches a known technique of executing maintenance tasks including first discloses the computational environment includes a plurality of client systems3 , each client system have its own Operating System (“OS”)4, where maintenance tasks are performed for the particular client OS during idle times of individual client system that each can have different idle time schedules.5  Capek’s subsequent disclosure at paragraphs 37-39, which teaches the specifics of determining the idle times of the individual client systems for the purpose of performing the maintenance tasks for the individual client system of a plurality of client systems is clearly directed to determining the future idle time for an element of a plurality of elements because the prior art explicitly teaches each system would have a different idle schedule/pattern that is to be determined individually for each client system, and is identified easier by the prior art invention’s automated predictive idle-time algorithm taught in details at paragraphs 37-39 for the respective systems that each have different 
Turning to the overall rejection, Pomaranski (USPGPUB 2005/0188283) already teaches the arrangement of the computational environment as claimed, including monitoring a performance of a compute element during the execution of a workload wherein the compute element is mapped to a composed system executing the workload (Fig. 2) and wherein the compute element and the composed system are within a pod of composable compute elements (paragraphs 5, 33, 37, and 39) among other limitations.  Capek’s teachings are applicable to the system of Pomaranski and Kampe because they are directed to monitoring of individual compute nodes in a networked computational environment for state of the node to schedule maintenance tasks.  It would have been obvious to integrate the teachings of Capek monitoring the utilization of a client system of a plurality of client systems that is used to analyze and determine a future idle time to perform one or more maintenance tasks into Pomaranski and Kampe with monitoring a compute node’s performance state within a plurality of compute nodes and determining need for performance of maintenance task because they are directed 
Similar to above, Appellant’s suggestion there is no motivation to combine the teachings of Capek because no need to unmap the compute element as the entire system would be in an idle state is directly contradicted by the explicit teaching of the prior art and misconstrues the art.  Indeed, such an interpretation as the Appellant is opposite of the explicit, stated purpose of the prior art.  In particular, as noted already, Capek teaches a networked computational environment with plurality of clients (paragraph 31), because each client can be idle at different times and have their own respective OS that may have different maintenance tasks, there is a need for determining the idle time of individual nodes (paragraph 35-36), consequently, it teaches, for each client system, perform the functions of determining a future point in time during which the compute element will be in an idle state (paragraphs 37-39).  Indeed, each client nodes would obviously be determined to be idle at times associated with the specific client nodes that are not dependent on other client nodes within the networked computational environment.  It would defeat the purpose of finding idle time for each client node because they perform different tasks and can be idle at different times to suggest that individual client nodes have no need to be unmapped because the entire computational environment including other clients would be in an idle state at the 
Therefore, Examiner submits not only Capek teaches determining for each computer client of a plurality of computer clients in a networked computational environment a future point in which the computer client will be in an idle state, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to use the Capek teaching to modify Pomaranski and Kampe which already disclosed the claimed computational environment with compute element in a composed system because they are directed to monitoring of performance states (utilization and otherwise) of individual compute nodes within a computational environment comprised of plurality of compute nodes, where the monitoring is applied to individual compute nodes and maintenance tasks are performed for individual compute nodes. Which directly contradicts appellant’s misconstruction of the “system” in Capek to be equivalent to “composed system” in the claims, when it is explicitly mapped to individual client nodes of the plurality of client nodes in the networked computational environment of Capek.  Consequently, Appellant’s arguments are not persuasive. 

B. 2	The Appellant argues that cited portions of Capek do not teach claims 7 and 14’s limitation of “obtaining a resource model …trigger points that indicate that the compute element will be in an idle state for a sufficient period of time to perform the maintenance task.” because “Capek fail to teach or suggest trigger points, much less trigger points that indicate that the compute element will be in an idle state for a sufficient period of time to perform the maintenance task…choosing a best time …does 6.

Examiner respectfully disagrees for the following reasons:
Under the Broadest reasonable interpretation, “trigger points that indicates that the compute element will be in an idle state” is understood as a time trigger at which point the compute element will be in an idle state.  Applicant’s assertion that the trigger point is “a trigger point within a workload that specifically indicates…” seem to suggest the trigger point has to be a specific point within the workload execution sequence itself, which is not taught in the Specification.
Specifically, nowhere does any claim claims “trigger point within a workload that specifically indicates…” as proffered in appellant’s arguments.  Instead, claim is directed to using a compute element utilization rate (in the independent claim) and a resource model (in claims 7 and 14) as proxy for locating a future point at which point the workload is idle.  Specification teaches “…evaluating the workload may include obtaining a resource model for the workload and assessing, based on the resource model, trigger points that indicate that the compute element will be in an idle state for sufficient period of time to perform the maintenance task...”7, and “…the indication maybe a trigger point from a resource model …”8(emphasis added).  Thus, not only a trigger point within a workload that specifically indicates the imminent occurrence of the idle time to execute the maintenance task…”  , instead, it’s from the information within a resource model and/or a recorded pattern of the compute element utilization acting as proxy for the workload, which are normally understood as utilization at specific points in time.  Indeed, it is not well known in the art, nor does the Specification teach any mentioning of specific components or sequence of workload being recorded and associated with the resource model or recorded pattern of the compute element utilization.  Consequently, a time stamp based indicator from the compute element utilization pattern is a reasonable interpretation of the trigger indicator for a time at which the maintenance job is to be performed.  
Turning to the mapping of the prior art Capek to the relevant claim limitations.  Capek explicitly teaches identifying trigger for executing maintenance tasks in the form of time triggers using the likely time duration of maintenance tasks in view of identified and schedule maintenance tasks during future idle off time frames for the compute element “…based on the determination of idle/off times as determined by the process of Fig. 4…downloaded…priority based table includes likely time duration…updated table that has…the actual time for running the maintenance job….job…within the allowable time frame is found…Next, in function block 508, the best time during match from 
  
B. 3	With respect to claim 14, Appellant repeats the argument that the cited portions of Capek describe monitoring idle times on a system-level, Capek is silent as to monitoring resource utilization of each compute element9.

Examiner respectfully disagrees for the following reasons:
Reason #1
The broadest reasonable interpretation of the claims does not exclude the use of both the compute element and other compute elements of the entire system as factors 
Indeed, the present case’s Specification explicitly teaches measured utilization rate for a specific compute element can include the entire system (Specification, paragraph 42, “…Examples of monitoring the utilization of the compute element include, for example, monitoring the communication between the compute element and the other compute elements in the composed system…”).  Furthermore, nowhere does the claims limit the specific states in which the other compute elements have to be in and indeed, can be in any state, including similar to the compute element, nor does it limit the determining/analyzing/evaluating to using only data related to the compute element and not the whole system.  Indeed, as cited above, utilization indicators such as communication between elements must necessarily be related to the entire system, and involves data that are between different elements.
Therefore, Examiner submits Capek monitors resource utilization of each compute element because it monitors the system which necessarily includes the compute element, Appellant’s suggestion that the prior art need to analyze the compute element of the system in isolation of other compute elements/system as a whole is contradicted by the Specification’s exemplary measurement of utilization and is unpersuasive. 

Reason #2

In particular, Capek teaches a known technique of executing maintenance tasks including first discloses the computational environment includes a plurality of client systems10 , each client system have its own Operating System (“OS”)11, where maintenance tasks are performed for the particular client OS during idle times of individual client system that each can have different idle time schedules.12  Capek’s subsequent disclosure at paragraphs 37-38, which teaches the specifics of monitoring the resource utilization time of the individual client systems for the purpose of determining the idle times of the individual client systems for performing the maintenance tasks for the individual client system of a plurality of client systems. this 
Turning to the overall rejection, Pomaranski (USPGPUB 2005/0188283) already teaches the arrangement of the computational environment as claimed, including monitoring a performance of a compute element during the execution of a workload wherein the compute element is mapped to a composed system executing the workload (Fig. 2) and wherein the compute element and the composed system are within a pod of composable compute elements (paragraphs 5, 33, 37, and 39) among other limitations.  Capek’s teachings are applicable to the system of Pomaranski and Kampe because they are directed to monitoring of individual compute nodes in a networked computational environment for state of the node to schedule maintenance tasks.  It would have been obvious to integrate the teachings of Capek monitoring the resource utilization of a client system of a plurality of client systems into Pomaranski and Kampe with monitoring a compute node’s performance state within a plurality of compute nodes 
Therefore, Examiner submits Capek teaches monitoring resource utilization of each compute element of and it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to use the Capek teaching to modify Pomaranski and Kampe which already disclosed the claimed computational environment with compute element in a composed system because they are directed to monitoring of performance states (utilization) of individual compute nodes within a computational environment comprised of plurality of compute nodes, where the monitoring is applied to individual compute nodes and maintenance tasks are performed for individual compute nodes. Consequently, Appellant’s arguments are not persuasive. 




Respectfully submitted,
/KEVIN X LU/
Examiner, Art Unit 2199


Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        /EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “…Examples of monitoring the utilization of the compute element include, for example, monitoring the communication between the compute element and the other compute elements in the composed system…” (Specification, paragraph 42).
        2 App. Appeal Br. at pg. 7-8.
        3 “In practice, the client/server network…a great many clients 102…in the practice of the invention, the processes performed maybe performed solely on the clients 102…” (paragraph 31)
        4 “…each of the client 102 …have a software operating system (OS) loaded…” (Paragraph 35).
        5 “…the client OS requires that certain maintenance tasks be performed periodically to maintain the health of the system.  While IT personnel might set up individual client computers so as to perform these maintenance tasks periodically at specific times, not all persons have the same schedules…the method and system according to the invention applies a “predictive idle-time algorithm” to perform the required maintenance functions…”  (Paragraph 36)
        6 App. Appeal Br. at Pg. 8-9.
        7 Specification, paragraph 45
        8 Specification, paragraph 47.
        9 App. Appeal Br. at pg. 10.
        10 “In practice, the client/server network…a great many clients 102…in the practice of the invention, the processes performed maybe performed solely on the clients 102…” (paragraph 31)
        11 “…each of the client 102 …have a software operating system (OS) loaded…” (Paragraph 35).
        12 “…the client OS requires that certain maintenance tasks be performed periodically to maintain the health of the system.  While IT personnel might set up individual client computers so as to perform these maintenance tasks periodically at specific times, not all persons have the same schedules…the method and system according to the invention applies a “predictive idle-time algorithm” to perform the required maintenance functions…”  (Paragraph 36)